Citation Nr: 1451645	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  He was awarded the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a videoconference hearing before the Board in September 2014.  A transcript has been associated with the Veteran's claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the symptoms of the veteran's PTSD have resulted in occupational and social impairment, with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The Veteran's PTSD does not meet the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent a letter to the Veteran in December 2008, prior to the initial adjudication of his claim in February 2009 , giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA mental health examinations in January 2009, May 2010, and December 2013 for his claim. There is no argument or indication that the examinations are inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims. There is no indication of available, pertinent outstanding evidence.  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

The Veteran was first granted service connection in a November 2004 rating decision, at a rating of 30 percent disabled.  This rating was then increased to 50 percent in a June 2006 rating decision.  The instant claim was filed on November 17, 2008.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

On VA examination in January 2009, the Veteran stated that he sometimes still smells the dead bodies he came across in Vietnam.  He reported anger, mood swings, irritability, and difficulty getting along with his wife and coworkers.  He also reported bad dreams and trouble sleeping over the past 10 years.  However, the Veteran stated that he did not believe that he could be fired from his job due to his longevity at his job and his friendship with the owner, and that he has not lost any time from work.  He described a poor relationship with his wife, who will not divorce him for religious reasons.  The Veteran stated that he did have a good relationship with his children.  He persistently re-experiences his trauma from the war.  The examiner noted good hygiene and behavior, an anxious and depressed mood and affect with anger, and no panic attacks, suspiciousness, delusions, impaired judgment, or ideation.  The Veteran was diagnosed with PTSD, and a GAF score of 55 was assigned.  

An internal medicine note from July 13, 2009, stated that the Veteran's PTSD symptoms are more pronounced at the present and that the Veteran is experiencing nightmares.  It was noted that the Veteran was having more stress with work and the economy.  The Veteran stated that his short term memory had been getting worse.  Ten days later, the Veteran had another psychiatry session with the same physician from the aforementioned appointments.  The session was centered on the Veteran's difficulty at work due to his anger and concentration issues.  A GAF score of 44 was assigned.  

The Veteran has another psychiatry appointment in December 2009 centered around the fact that he had recently lost his job.  The Veteran stated that he thinks his employer wanted to get rid of him due to the economy.  He admitted that he was getting into arguments with co-workers and having concentration problems.  He stated that he has a very cooperative family.  The Veteran was in contact with reality and no overt psychotic symptoms were detected.  He denied hallucinations and ideations, and his memory was intact.  A GAF score of 49 was reported.  A February 2010 session focused on the Veteran's nightmares.  His PTSD symptoms were deemed chronic and static.  The Veteran's war memories had become more frequent since he stopped working.  A GAF score of 44 was assigned.  

Reports of group therapy sessions dated in February 2010 reflect that the Veteran discussed a depressed or stable mood, survivor's guilt, work and relationship problems and anxiety.  He generally had an appropriate affect and was found to have chronic PTSD.  In asocial worker record also from February 2010, the Veteran stated that he has a strained marriage and enjoys group therapy.  He stated that he wants an increase in his disability rating to help him financially after he lost his job.

On VA examination in May 2010, the Veteran described a distant relationship with his brother, and stated that he and his wife frequently argue and do not have a sexual relationship.  The Veteran reported recurring recollections of his war experiences.  He had appropriate appearance, hygiene, and behavior.  His mood and affect were normal.  There were no panic attacks, suspiciousness, delusions, hallucinations, ideation, or obsessive-compulsive behavior.  The examiner stated that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD, described as recurrent memories, nightmares, irritability, lack of social activities, and poor interaction with his family.  The Veteran stated that he was fired because his employer no longer needed him.  While he felt bad about how he was treated, but that he didn't lose his job due to his mental condition.  However, the Veteran stated that his PTSD prevents him from going to work because he doesn't feel like he can work full time selling cars, which had been his occupation almost all of his life.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  He stated that the Veteran's PTSD affects his ability to focus and pay attention and to get organized and set priorities in an employment situation.  The examiner further stated that the Veteran's PTSD affects his ability to manage his emotions due to his irritability, and that it also affects his memory to do his job diligently and properly.  

In a March 2010 statement, the Veteran stated that he has total occupational and social impairment, asserting that he cannot perform the activities of daily life, is disorientated as to time and place, has memory loss, and has severe difficulty in establishing relationships.  The Veteran also submitted two statements in January 2011.  He stated that he has a poor short term memory, nightmares, irritability, and anger problems.  He also stated that he enjoys being with fellow veterans because they understand him better than normal people, and that he feels depressed, lonely, and unappreciated when he leaves group meetings.  In March 2013, the Veteran stated that he is permanently and totally disabled.  He stated that he isolates himself, has constant depression and anxiety, nightmares and intrusive thoughts.  Quoting from the criteria for a 100 percent rating, he stated that he has persistent delusions, hallucinations, is in danger of hurting himself or others, and has an intermittent inability to perform the activities of daily living.  

The Veteran filed TDIU applications via VA Form 21-8950 in April 2010 and May 2011.  He asserted that he was fired from his job due to his PTSD.  His former employed submitted a VA Form 21-4192 in July 2010, stating that the Veteran was fired from his job as a sales manager due to not doing his job function properly.  

On VA examination in December 2013, the Veteran was diagnosed with PTSD, depressive disorder Not Otherwise Specified (NOS) and alcohol abuse.  The examiner stated that it is as likely as not that his depressive disorder NOS is related to his PTSD.  The Veteran's PTSD symptoms included anxiety with fast pulse, dilated eyes, and thirst, with intrusive thoughts, avoidance behavior, and increased arousal.  The examiner noted occupational and social impairment with reduced reliability and productivity.  Occupational impairment includes concentration and distraction problems; social impairment included avoiding crowds and noisy places.  The Veteran stated he has had depression since combat 3-4 times per month, with durations ranging from several hours to a day.  Social impairment from his depression includes isolation.  The Veteran reported a fair relationship with his wife, a good relationship with his son and sister, and a poor relationship with his brother.  The Veteran stated that he had been fired from his job at a car dealership because it was cutting back due to the economy.  The Veteran stated that he drinks once every two weeks, about 4-5 beers each instance.  The examiner noted that the Veteran's other symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, irritability, and alcohol abuse.  

The Veteran wrote in a February 2014 statement that he doesn't think he will be around much longer, and that he cannot sleep without medication.  His wife wrote that he has violent nightmares and anger, and that he doesn't think he needs to do anything around the house.

The Veteran had a hearing before the Board in September 2014.  He testified that he doesn't like to be in public.  He stated that he and his wife argue, don't communicate, and are not sexually active.  He described his anxiety attacks and sleep disturbances, and states that he angers easily.  The Veteran also stated that he has short term memory problems, as well as difficulty concentrating.  He stated that he doesn't drink often, but when he does it is no more than 4 or 5 drinks.  He also testified that when he worked, he had trouble getting along with others.  He stated that he has a hard time adapting to a work environment, and that he is no longer motivated to do anything.  He also stated that he has a friend he sees every two weeks or so.

Based on all lay and medical evidence of record, the Board finds that he is not entitled to a rating in excess of 50 percent.  Rather, some of the Veteran's symptoms are more reflective of a 30 percent rating, though the Board will not reduce his award to that level.  The Veteran has depression and anxiety, sleep impairment, impairment of short and long term memory, and anger issues.  

The evidence reflects some symptoms that are contemplated by a rating of 70 percent for PTSD, such as difficulty in adapting to stressful situations, such as at work.  However, the Board finds that the Veteran's overall disability more nearly approximates a 50 percent disability rating.  To the extent that the Veteran stated in March 2013 that he has persistent delusions, hallucinations, is in danger of hurting himself or others, and has an intermittent inability to perform the activities of daily living, the Board does not find him reliable.  He appears to merely be quoting from the rating criteria, as none of these symptoms are reflected in his examinations and treatment records.  The Board also notes the Veteran's assertion that he was fired due to his PTSD.  However, the Veteran himself is inconsistent on this matter, having frequently stated that he lost his job due to the economy.  While the Veteran's former employer stated that the Veteran was fired from his job as a sales manager due to not doing his job function properly, this is only consistent with the Veteran's assertions, and not a confirmation of them.  Regardless, the Board gives these statements less weight that the VA examinations, which indicated that the Veteran's PTSD does not rise to a level that prevents him from working.  There are GAF scores in the 40s in the Veteran's VA treatment records.  Scores in this range are intended to indicate serious symptoms or serious impairment in social and occupational functioning.  See DSM-IV at 47.  However, these scores are not accompanied by a description of symptoms warranting a higher rating.  Moreover, the examiners' characterization of the level of disability and the GAF scores they assign are neither dispositive nor binding on the Board.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability"); 38 C.F.R. § 4.2.  The VA examinations are more thorough and based on not just a "snapshot" of current manifestations, but a review of the overall record, consideration of the Veteran's complaints and a mental status interview.   

The examination reports reveal no suicidal or homicidal ideation, hallucinations, or obsessive rituals that interfere with routine activities.  While there are indications that he has memory troubles, there is no indication that he does not remember names of close relatives, his own occupation, or his own name.  There is also no indication that the Veteran neglects his personal hygiene and appearance.  Additionally, the Veteran does not have an inability to establish and maintain relationships.  He has a good relationship with his children and sister.  He also stated that he enjoys being with other Veterans in group therapy, and has a friend he sees every few weeks.  While the Veteran self-medicates with alcohol, there is no indication that this creates an intermittent inability to perform activities of daily living.  The Board also notes the Veteran's statement, discussed above, that he wants an increased rating for financial reasons.  

In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for PTSD.  See 38 C.F.R. § 4.7.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above.  Specifically, he has depression, anxiety, sleep disturbances, short term memory trouble, and anger issues, which are contemplated by the rating criteria.  The Veteran's VA examinations also state that he is not incapable of working, and there is no evidence of hospitalizations.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 50 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent. 38 C.F.R. § 4.3.


ORDER

A rating in excess of 50 percent is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record here raises this claim, inasmuch as the Veteran has filed TDIU claims via VA Form 21-4192.  However, it has not been adjudicated by the RO.  Therefore, this issue is being remanded to the RO for adjudication.  

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).  

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities are PTSD, currently evaluated as 50 percent disabling; tinnitus, currently evaluated as 10 percent disabling; and left ear hearing loss, currently evaluated as 0 percent disabling.  Combined together, the Veteran's disabilities result in a 60 percent rating.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.25.  As the Veteran does not qualify for a schedular TDIU, 38 C.F.R. § 4.16(b) is applicable to his case.  

Upon remand, the Veteran should again be provided with proper notice as to the elements and information necessary to substantiate his inferred claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, if the Veteran does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED to the AMC for the following action:

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

2.  After the above has been completed, if there is evidence of unemployability due solely to service-connected disability and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The AOJ must follow the dictates of section 4.16(b) in making this submission.

3.  The AOJ must then re-adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


